Citation Nr: 0507847	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-03 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the calculated amount of $12,388.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from August 1964 to March 1981.  He 
died in October 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which held that waiver of 
recovery of the overpayment at issue was precluded because 
the appellant had demonstrated bad faith in the creation of 
the debt.

As the appellant neither submitted good cause for failure to 
appear or requested to reschedule a November 2002 RO hearing 
and her representative indicated that the claimant no longer 
wanted a hearing, her request for a hearing was deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2004).

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver of the assessed 
overpayment.  But see Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991); 38 C.F.R. § 1.911(c)(1) (2004).


FINDINGS OF FACT

1.  In November 1993, the appellant was granted death pension 
benefits, based on no income.

2.  The RO notified the appellant at the time of the original 
award, as well as subsequent correspondence, that the amount 
of, and her continued eligibility for, death pension benefits 
was based on countable annual income, and that she should 
notify VA of any change in her income.

3.  Evidence was received in November 2000 that the appellant 
had been receiving Social Security (SS) benefits, since 
September 1998.

4.  In November 2000, the RO proposed to terminate the 
appellant's death pension benefits as a result of the 
appellant's failure to report her SS income.  This action 
created an overpayment of $12,388.

5.  In a January 2001 letter, the RO terminated the 
appellant's death pension benefits due to the receipt of SS 
benefits, effective from November 1, 1998.

6.  The overpayment was created by the appellant's failure to 
promptly and correctly report the receipt of SS income, 
despite having been advised to fully disclose all sources of 
countable income to VA and that an overpayment would likely 
result from failure to report the income. 


CONCLUSION OF LAW

The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of an overpayment 
of death pension benefits in the amount of $12,388.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963a, 
1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

In November 1993, the RO received the appellant's application 
for death pension benefits.  On her application, the 
appellant indicated that she had no income.  In November 
1993, the RO granted the appellant death pension benefits, 
effective from November 1, 1993.  In the November 1993 award 
letter, the RO noted that the award was based on the fact 
that she reported no earned, SS, or retirement income and 
advised the appellant that her receipt of pension benefits 
was directly related to her countable income, and of her 
responsibility to promptly report any changes in her income 
and that when reporting such income, she was to report the 
total amount and source of all income received as failure to 
do so might result in the creation of an overpayment.  In 
reminder letters dated in November 1997 and November 1999, 
the RO informed her that the money she received was based on 
many things and advised her to report any changes in income 
or dependency to prevent an overpayment of benefits.  The RO 
used reporting the receipt of SS benefits as a specific 
example.

In November 2000 letters, the RO indicated that it had 
obtained evidence that she had been receiving SS income since 
September 1998 and that it was proposing to terminate her 
death pension award.  The RO asked the appellant to submit 
copies of her SS award letters since September 1998, 
including her original award letter.  In a January 2001 
letter, the RO terminated the appellant's death pension 
benefits due to the receipt of SS benefits, effective from 
November 1, 1998, and indicated that, if an overpayment was 
created, she would be notified of the amount.  

In a February 2001 letter, VA's Debt Management Center 
notified the appellant that an overpayment of death pension 
benefits in the amount of $12,388, had been created and of 
her appellate rights to include a waiver of indebtedness.  In 
a February 2001 VA Form 21-4138, the appellant stated that, 
because her wallet had been stolen, she went to SSA to apply 
for a copy of her Social Security card; that, at SSA she was 
told that she was eligible for Social Security benefits; that 
the appellant informed the SSA processor that she was already 
receiving a VA pension of about $488; that the SSA processor 
told the appellant that it was not a problem because SSA, 
through their computer system, would let VA know that she was 
eligible for SSA widow's benefits; and that, since the SSA 
processor had informed her about this, the appellant did not 
believe that it was necessary to duplicate the information.  
The appellant also submitted a VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report (Surviving Spouse 
With No Children), showing $557 in Social Security income and 
$1,140 in expenses monthly.
 
In June 2001, the appellant requested a waiver of recovery of 
the overpayment due to financial hardship, reiterating her 
February 2001 statement and stressing that she had no 
intention to defraud the Government as her visit to the SSA 
office was not to seek benefits.  In an August 2001 decision, 
the Committee determined that there was bad faith involved in 
the creation of the indebtedness on the grounds that the 
appellant exercised bad faith to obtain, retain, or use VA 
benefits by willfully failing to report her Social Security 
income.  

In a September 2001 notice of disagreement with the denial of 
her waiver request, the appellant alleged that she did not 
understand the notice letters because they were written in 
English and therefore she was not properly informed; that she 
began to receive Social Security benefits after she started 
to receive VA benefits; and that she did not have enough 
money to barely pay all of her expenses.  In December 2002, 
the appellant submitted copies of unreimbursed medical 
expenses (UMEs) covering the years 1999 through 2002.  In 
response, the RO calculated whether the submitted UMEs would 
affect the period of overpayment from November 1998 to 
November 2000; they did not.  In a February 2003 letter, the 
RO notified the appellant that the UMEs did not reduce her 
countable family income below the threshold amount until 
January 1, 2001, when she again was eligible to receive death 
pension benefits of $50 per month.

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any of the indebtedness where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2004).

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.965(b) (2004).

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2004).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2004).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965).

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2004); see Richards v. Brown, 9 Vet. App. 
255 (1998).

Turning to the facts of this case, in August 2001, the 
Committee denied the appellant's request for waiver of 
recovery of an overpayment of death pension benefits, in the 
calculated amount of $12,388, for the period from November 
1998 to November 2000, because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the appellant acted in bad faith in not reporting her Social 
Security income.  As noted above, the appellant was 
repeatedly instructed to report income and any changes in 
income and advised that her pension award was based on income 
from such sources as Social Security and retirement income.  
Thus, she was well aware of her obligation to report all 
sources of income fully and of the relationship between 
receipt of such income and her VA death pension entitlement, 
yet she did not report her Social Security income until she 
was notified in November 2000 that the SSA had indicated that 
she had been receiving such additional income since September 
1998.

The evidence of record establishes that the appellant's 
failure to report her Social Security income was not mere 
inadvertence.  The appellant contends that she did not 
understand the English notices that informed her that she was 
to report additional income, indicating that she knew that 
SSA would report it and that she did not feel that she needed 
to duplicate SSA's notice, claiming her failure to report her 
Social Security income was not intentional.  The record shows 
that she did not report her Social Security income at the 
time of first receipt in September 1998 following the initial 
award, or for adjustments made in December 1998 and December 
1999.  It was not until after a computer match was done with 
the SSA in November 2000, that she admitted that she was 
receiving monthly Social Security income.  

The Board does not find the appellant's argument regarding 
the fact that the award and reminder notice letters were in 
English convincing.  Her original claim in November 1993 and 
all personal statements received from the appellant have been 
in English.  The Board acknowledges that it appears that 
someone other than the appellant assisted her with her 
submissions.  Even so the appellant could have ask her 
representative or VA to explain anything that she did not 
understand.  Furthermore, the United States Supreme Court has 
held that persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance."  The Court has specifically applied this 
holding to knowledge of VA law and regulations.  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. 
Ed. 10 (1947).  Therefore, even if the appellant did not, or 
could not, actually read the award and reminder letters 
regarding procedures for reporting sources of income, she is 
charged with knowledge of the information contained therein.
 
Upon review, the Board finds that the appellant knew she had 
to report all of her income; she knew the consequences of 
failing to report it.  Her failure to report the receipt of 
Social Security income was the direct cause of the 
overpayment of VA benefits and represents a willful intention 
on her part to seek an unfair advantage.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of her waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962, 1.963a, 1.965 (2004) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation or bad faith is found).  The 
Board has carefully reviewed the entire record in this case 
and finds that the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the calculated amount of $12,388 is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


